DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2019 was considered by the examiner.


Drawings
The drawings are objected to because:
Figure 2 does not contain element 300 a stated in ¶ 0034. 
In figure 2 the material surrounding 337 and 334 is not labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In ¶ 0034 Applicant states that figure 2 shows the pixel array. However, in ¶ 0033 Applicant states hat figure 2 shows a unit pixel region of the pixel array 300. Applicant needs to correct ¶ 0034.
In ¶ 0036, Applicant uses two element numbers to referee to the “detection region”. These element numbers are 325 and 324. Applicant also uses element number 324 to refer to “a control region”.
In ¶ 0036, Applicant uses two different labels to refer to element number 334. These labels are “a metal layer” and “the metal line”. Applicant needs to correct this throughout the specification.
In ¶ 0036, Applicant needs to add “not shown” after “the detection region 325 may include an N(+) diffusion region and an N-well”.
In ¶ 0037, Applicant needs to add “not shown” after the sentence starting with “The interconnect layer 330…” and ending with “within the interlayer insulation layers 331”.
In ¶ 0038, Applicant needs to add “not shown” after each sentence as nothing described in this paragraph is shown in figure 2.
In ¶ 0039, Applicant discusses “the time-of-flight (TOF) sensor”. However, there are no figures which show a TOF sensor, and none is shown in figure 2. Therefore, Applicant needs to add “not shown” after the above element.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 7, 10, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3,
Claim 3 is indefinite because the specification does not support the fact that the light delay film will work on all wavelengths of light. For example a material that will affect x-rays is different than a material that will affect IR, and still further a material that will affect UV light. Applicant does not have support for a single film that will affect all wavelengths of light. Therefore, this claim lacks written description support.
Regarding claims 4-5, 
The claim lacks written description support because Applicant never disclosed what material the high-permeability material film which “may” include a ferromagnetic material is. 
Regarding claim 7,
Claim 7 lacks written description because Applicant never states what the material of the anti-reflection layer is. Therefore, it appears that Applicant does not have possession of the material of the anti-reflection layer 335. Further, the specification does not state it is the same material as the anti-reflection layer 314. In ¶ 0044, Applicant only states “an anti-reflection film 334 may be further formed…”).
For purposes of examination only Examiner will assume it is made out of the same material as interlayer insulating layer
Regarding claim 10,
The claim is rejected under the same reasons as claim 7 above.
Regarding claim 16,
Claim 16 is rejected for the same reasons as claim 7 above.
Regarding claim 19,
Claim 19 is rejected for the same reasons as claim 3 above.


Claims 4-5, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Regarding claims 4-5, 
Claims 4-5 are not enabled as they would require undue experimentation to determine what the material of the ferromagnetic material is. Applicant has not disclosed what wavelengths of light the high-permeability material film is supposed to have a high-permeability to. Nor has Applicant provided any guidance on the choice of material for the high-permeability material film. Therefore, one of ordinary skill in the art attempting to replicate the claimed device would need to countless experiments on the material and the wavelength of light in order to be able to replicate the device. Therefore, one of ordinary skill in the art would have the burden of undue experimentation in recreating the claimed device. 
Regarding claim 20, 
Claim 20 is rejected for the same reasons as claims 4-5 above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, 
Claim 3 is indefinite because Applicant has not defined the wavelength of light on which the light delay fill will reduce a propagation speed of light. For example a material that will affect x-rays is different than a material that will affect IR, and still further a material that will affect UV light. Therefore, as Applicant has not claimed what frequency light delay film works on the claim is indefinite as the metes and bounds of the claim are indefinite. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumano (US 2014/0111664 A1) (“Kumano”), in view of Agranov et al. (US 7,576,361 B2) (“Agranov”).
Regarding claim 1, Kumano teaches at least in figures 1A-1B:
a semiconductor substrate (Sub) including a first surface and a second surface on two opposite sides of the semiconductor substrate (Sub contains a first and second surface), and configured to include a plurality of unit pixels, each of which is configured to generate a pixel signal based on light incident upon the first surface (figure 1A shows a plurality of unit pixels, and the unit pixels are seen in figure 1B); and 
metal lines (124, 119, 120) disposed over the second surface (surface where 124/119/120 are above) of the semiconductor substrate (Sub), and configured to carry the pixel signal generated from the semiconductor substrate (PX) and electrical signals used to generate the pixel signal (as shown in figure 1B that is the function of the metal lines).

Kumano does not teach:
wherein at least one of the metal lines includes an anti-reflection structure having a shape to direct light that propagates in the semiconductor substrate and is reflected from the metal lines to directions other than a direction toward the semiconductor substrate.


However, having the light reflect back to the photodiode (PX) may produce artifacts in the image. According to Agranov in figure 1, light reflected back to the photodiode may produce artifacts by affecting the pixel when it should be dark, i.e. no light. This is because it takes time for the reflected light to reach the photodiode. If the device is rescanning the photodiode and reflected light illuminates the rescanned photodiode the pixel will appear to be on when it should be dark. This can cause an artifact in the image. Col. 3 at lines 19-26. By creating a roughened surface as shown in figures 4, 6, and 16-17 one can reduce the artifacts in the image because one is scattering the reflected light and not focusing it to the photodiode. Col. 7 at lines 23-35; Col 8. at lines 28-42
Thus, Kumano and Agranov teach:
wherein at least one of the metal lines (Kumano 124) includes an anti-reflection structure (Agranov 85/86, One would change the shape of Kuman 117 below 124 to have the saw-tooth shape of Agranoc 85/86 in order to gain the benefit described above) having a shape to direct light that propagates in the semiconductor substrate and is reflected from the metal lines to directions other than a direction toward the semiconductor substrate (This is the function of Agranov 85/86).
Regarding claim 2, Kumano teaches at least in figures 1A-1B:
wherein the metal lines include: (detailed below)
first metal lines coupled to either the semiconductor substrate or a pixel transistor formed in the semiconductor substrate through a first contact plug ((124, 119, 120) are coupled to (SUB 
second metal lines formed over the first metal lines, and coupled to the first metal lines through a second contact plug (figure 1B shows a plurality of metal lines unlabeled over the first metal lines. It is obvious that they would be coupled to each other as multiple metal lines (e.g. M1-Mx) are known in the art, and are used as a means of routine electrical signals through the chip and to outside of the chip).
Regarding claim 3, Kumano teaches at least in figures 1A-1B:
a light delay film (¶ 0029, where 116 can comprise a plurality of layers of different materials) disposed between the semiconductor substrate and the first metal lines, and configured to reduce a propagation speed of light (it is known in the art that different materials will have different propagation delay for different wavelengths of light.) 
Regarding claim 6, Agranov teaches at least in figures 4, 6, and 16-17:
wherein the anti-reflection structure includes: serrated patterns structured to direct the light reflected at a surface of the serrated patterns to directions other than a direction toward the semiconductor substrate (figure 6 element 86).
Regarding claim 7, Kumano teaches at least in figures 1A-1B:
an anti-reflection film formed along a diagonal region of the serrated patterns (as stated in 35 USC § 112(a) above the anti-reflection film is made of the same material as the interlayer insulating film. As such 117 can be such material).
Regarding claim 8, Kumano teaches at least in figures 1A-1B:
wherein the semiconductor substrate (Sub) includes: 

a detection region (102) coupled to one of the first metal lines (102 is coupled to 124 by means of 124, 123, 116, and 103), and configured to capture electrons flowing in the semiconductor substrate (Sub) by the carrier currents (current created by 103).
Regarding claim 9, Kumano teaches at least in figures 1A-1B:
the control region includes a P-type impurity region (103 is p-type); and 
the detection region includes an N-type impurity region (102 is n-type).
Regarding claim 10, 
The claim is rejected for the same reasons as claim 7 above.
Regarding claims 11-12,
Claims 11-12 is simply claiming a different shape with respect to claim 1. The specification provides no information on the significance of this shape. Under MPEP 2144.04(IV)(B), unless Applicant can provide persuasive evidence that the particular configuration of the claimed shape is significant Examiner finds the claimed shape is a matter of choice which a person of ordinary skill in the art would have found obvious.
Regarding claim 13,
Claim 13 is rejected for the same reasons as claims 1 and 6 above.
Regarding claim 14, 
Claim 14 is rejected for the same reasons as claim 8 above. 
Regarding claim 15,

Regarding claim 16,
Claim 16 is rejected for the same reasons as claim 7 above. 
Regarding claims 17-18,
Claims 17-18 is rejected for the same reasons as claims 11-12 above.
Regarding claims 19,
Claim 19 is rejected for the same reasons as claim 3 above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822